 

Case 1:20-cv-03102-DKC Document 2 Fi
_ DISTRICT GOURT OF MARYLAND FOR Anne Arundel

LOCATED AT (COURT ADDRESS) eo
7900 Ritchie Hwy, Glen Burnie, MD 21060

(ey D-07-CV-20-014430 )

' Fair Credit Reporting Act (“FCRA”) 15 U.S. Code § 1681 et seq;

  
   

  

a

di —ECe ft

MIN TTA DE
IN SUPPORT OF JUDGMENT
[1 $5,000 or under [J over $5,000 Ki over $10,000

Clerk: Please docket this case in an action of [x] contract L] tort
E |replevin (| detinue (] bad faith insurance claim

The particulars of this case are:

oo
nt ao
i

        

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTIES
| Plaintiff MD COMAR §09.03.07.04;
| Melody Russell
POBOX 35 Maryland Rule 19-305 et seq.; and
Glen Burnie, MD 21060
\ / Maryland Consumer Protection Act, Md. Code Ann., Corn. Law §§
ve 13-101 through 13-501 (2013 Repl. Vol. and 2018 Supp)
Defendant(s): Serve by: lai
|. FIRERIGHT et al Cattfed Please see attached complaint.
Attn: Guy Abramo C1 Private
3349 MICHELSON DRIVE, SUITE 150 coors
IRVINE, CA 92612 I Sher
2 Serve by;
. CO Certified
Mail
i . 0 Private
: Process
C1 Constabte
(Cy Sheriff
3. Se 4 (See Continuation Sheet)
Crine | The plaintiff claims $25,000 _, plus interest of $ ,
Process. | interest at the [_] legal rate [“]contractual rate calewlated at %,
C3 Sherif from to _ { days x $
; Serve byt per day) and attorney's fees of $ plus court costs.
, Clcatified | ("| Return of the property and damages of $
ol al for its detention in an action of replevin.
Process [_] Return of the property, or its value, plus damages of
1] Constable $ for its detention in action of detinue.
\, Tsheit J i] Other; Court costs, fees, etc
AITORNEYS and demands judgment for relief. — he i. Oe .
For Plaintiff - Name, Address, Telephone Number & Code
Pro Se fines Adress, Telephone Name Signature of Plaintiff/Attorney/Attorney Code CPF ID No.
PO BOX 35 Printed Name: Melody Russel!
Glen Burnie, MD 21060 Address; PO BOX 35 Glen Burnie, MD 21060
(443) 805-6379 Telephone Number; (443) 805-6379
Fax:

\ wildriotentertainm entllc@gmail,com

 

S E-mail; Wildriotentertainmentllc@gmail.com
MILITARY SERVICE AFFIDAVIT

 

 

LC] Defendant(s) _ - is/are in the military service.
No defendant is in the military service. The facts supporting this statement are: Defendant is not a natural person

 

Specific facts naust be given for the Court to conclude that sach Defendant who is a naiural person is not is the military.

 

Cl) Tam unable to determine whether or not any defendant is in military service, ; ;
Thereby declare or affirm under the penalties of perjury that the facts and matters set forth in the aforegoing Affidavit are true and correct to
the best of my knowledge, information, and belief. ooh

ee

16 September 2020
Signature of Affiant

Date
APPLICATION AND AFFIDAVIT IN SUPPORT OF JUDGMENT (See Plaintiff Notice on Back Page)

Attached hereto are the indicated documents which contain sufficient detail as to liability and damage to apprise the defendant clearly of the

claim against the defendant, including the amount of any interest claimed,

[J Properly authenticated copy of any note, security agreement pen which claim is based] Itemized statement of accountU Interest worksheet

EF] Vouchers LI Check L1Other written document Ix] Presented Through evidence Verified itemized repair bill or estimate

1 HEREBY CERTIFY: That I am the laintiff of the plaintiff herein and am competent to testify

to the matters stated in this Complaint, which are made on my personal knowledge; that there is justly due and owing by the defendant to the

plaintiff the sum set forth in the Complaint.

[solemnly affirm, under the penalties of perjury and upon personal knowledge that the contents of the above Complaint are true and I am

 

 

 

 

competent to testify to these matters, : mile
16 September 2020 shel aiff -
Date Signature of Affiant

 

 

DC-CV-001 (front} (Rev, 12/2018)
Case 1:20-cv-03102-DKC Document 2 Filed Are GeO. fa QerDeitct court - Glen Burnie
Docket: 9/3/2020 9:54 PM; Submission: 9/3/2020 9:54 PM

IN THE DISTRICT COURT OF MARYLAND
IN AND FOR ANNE ARUNDEL COUNTY

MELODY RUSSELL

PO BOX 35

GLEN BURNIE, MD 21060
Plaintiff

vs CIV: D-07-CV-20-014430

HIRERIGHT et al

3349 MICHELSON DRIVE
SUITE 150

IRVINE, CA 92612
Defendant

ORIGINAL COMPLAINT

1) COMES NOW, PLAINTIFF Melody Russell, to seek relief from said DEFENDANT
Hireright et al, under Fair Credit Reporting Act (‘FCRA”) 15 U.S, Code § 1681 et seq;
MD COMAR §09.03.07.04, Maryland Rule 19-305 et seq., and Maryland Consumer
Protection Act, Md. Code Ann., Corn. Law §§ 13-101 through 13-501 (2013 Repl. Vol.
and 2018 Supp.) before this Honorable Court.

2) Plaintiff appears in Good Faith. Plaintiff requests permission to include evidence in
electronic form, as well as in permission to subpoena evidence as needed for trial.

Preliminary Statement

3) This is a case about the Defendant, a consumer reporting agency, and their willful failure
to follow federal and state laws designed to protect consumers from inaccurate, misleading,
and manifestly improper consumer reporting practices,

4) Employers, lenders, and landlords use consumer reports to screen applicants, borrowers
and tenants. They use the reports to deny people jobs, credit, housing and access to other
means by which to live.

5) Recognizing that the content of consumer reports can have a significant impact on people’s

lives, Congress has chosen to regulate the procurement, use and content of those reports
through the Fair Credit Reporting Act “FCRA”) 15 U.S.C. § [£681 et seq.

Page lof 8
Case 1:20-cv-03102-DKC Document 2 Filed 10/26/20 Page 3 of 9

6) The FCRA is Congress’s effort to ensure that consumer reporting agencies are required to
report information in a manner which is “fair and equitable to the consumer,” and “with
regard to the confidentiality, accuracy, relevancy, and proper utilization of such
information.”

7) .To achieve its goals, Congress has imposed strict limitations on the content of consumer
reports and has also imposed requirements intended to ensure that consumers are easily
able to access their own files.

8) HireRight is one of the largest consumer reporting agencies in the United States. It provides
consumer reports to employers, landlords, and creditors.

9) HireRight’s business extends beyond providing consumer reports to employers; they also
encompass the provision of human resources support and assistance.

10) Specifically, in the context of employment, HireRight (on behalf of its employer-clients)
has a service whereby it will adjudicate the job applicants’ eligibility for employment based
on a comparison of the information contained in its consumer reports with hiring criteria
specified by the employer.

11) With matters involving the completion of 50 U.S, Code § 3341, employers rely on their
reports, for the purposes of providing them to clearance investigators who investigate
Forms SF-85 and SF-86.

12)HireRight routinely and systematically violates multiple provisions of the FCRA in
connection with its issuance of consumer reports and adjudication of consumer eligibility
for employment.

13) As further discussed herein, HireRight has violated and continues to violate the FCRA by:
a. Deliberately reporting what they knew to be false (15 U.S.C, § 1681s-2(b)); and

b. Failing to properly actively assisting employers to violate state equal opportunity laws
and regulations by reporting charges dismissed by court order pursuant to Maryland
law in reports prepared for employment purposes, even though Maryland law prohibits
the inclusion of this information in employment reports and in spite of FCRA’s explicit
prohibition on the provision of reports which violate state law (15 U.S.C. $§
1681b(b)(1)(A)Gi) and 1681 e(a)); and

c. failing to provide consumers with full-file disclosures despite written requests they do
so pursuant to 15 U.S.C.§ 1681 g(a)(1).

14) Plaintiff, as a result of the negligence of the Defendant suffered an injury in fact that is
fairly and obviously traceable to the challenged conduct of the Defendant. The Defendant's
false information was provided to an investigator, as Plaintiff was undergoing a security
clearance. The false information clogged up her security background investigation,

Page 2 of 8
 

Case 1:20-cv-03102-DKC Document 2 Filed 10/26/20 Page 4 of 9

resulting in Plaintiff being laid off by her employer. Plaintiff requests this Honorable Court
to render a favorable judicial decision in behalf of the Plaintiff.

Parties Involved

15) Plaintiff is a natural person that resided | in the State of Maryland at all times relevant to this
Cause of Action.

16) Defendant HireRight, Inc. is a consumer reporting agency that focuses on providing
consumer reports for employment purposes. It does business throughout the United States,
including in the County of San Diego. HireRight’s website is www.hireright.com, and
general information about HireRight’s business can be found at
www.hireright,com/About-Us.aspx.

17) HireRight is a consumer reporting agency within the meaning of the FCRA. For monetary
fees, HireRight engages in the practice of assembling information on consumers for the
purpose of furnishing consumer reports to third parties and uses interstate commerce,
including the mail and internet, for the purpose of preparing and furnishing such reports.

18)HireRight specializes in furnishing consumer reports for employment purposes, i.e,

providing background checks to employers for their use in taking adverse employment

_ action, such as termination, failure to hire, and failure to promote, In fact, according to its

website, HireRight provides consumer reports to thousands of employers, including over
one third of the Fortune 500 companies.

Jurisdiction and Venue

19) This Court has jurisdiction over Plaintiffs’ claims based on concurrent jurisdiction under
Court. Md, Code Ann., Cts. & Jud.Proc. §§ 6-103 and 6-201 (2013 Repl. Vol. and 2018

Supp.).

20) Venue is proper in the State of Maryland because a Plaintiff is a resident of the state of
Maryland, and this Cause of Action factuafly occurred within the state of Maryland,

Statutory Background

21) The FCRA is Congress’s effort to ensure that consumer reporting agencies are required to

report information in a manner which is fair and equitable to the consumer, and with regard
to the confidentiality, accuracy, relevancy, and proper utilization of such information.

22)To achieve its goals, Congress requires consumer reporting agencies to follow stringent
procedures to ensure that whenever criminal history information is reported, it is accurate,
‘complete, and up to date.

23) The accuracy and completeness of the information notwithstanding, Congress has further
required employers to provide consumers with notice of their rights under the Act and a

Page 3 of 8
Case 1:20-cv-03102-DKC Document 2 Filed 10/26/20 Page 5 of9

copy of their consumer report prior to taking any adverse action. This-notice is intended to
provide applicants with an opportunity to dispute the information reported.

24) Pursuant to 15 U.S.C. § 1681g, consumer reporting agencies are further required, on
request, to provide consumers with the full file maintained on the consumer by the
reporting agency. The “full file” includes “[a]l! information in the consumer’s file at the
time of the request.” 15 U.S.C, § 1681g(a)(1). The purpose of this requirement is to allow
consumers to determine the accuracy of the information set forth in their files and to
determine the bases upon which any adverse actions were taken. See Gillespie v. Trans
Union Corp., 482 F.3d 907 (7th Cir. 2007).

25)In addition, the FCRA also imposes strict regulations prohibiting consumer reporting
agencies from reporting obsolete information. Obsolete information includes any adverse
information, other than a conviction for a crime, that antedates the report by more than
seven years. 15 U.S.C, § 1681c(a)(2) and (5).

26) Lastly, prior to furnishing a consumer report for employment purposes, the consumer
reporting agency must obtain a certification from the user that the user will not use the
information disclosed in the consumer report to violate any applicable federal or state equal
employment opportunity law or regulation. 15 U.S.C. § 1681b(b)(1)(A)Gd.

27)No consumer reporting agency may furnish a consumer report to any person if it has
reasonable grounds for believing that the consumer report will not be used for a purpose
permitted under the FCRA. 15 U.S.C, § 168le(a).

-28) HireRight receives the above-described certification from its employer-customers.

29) However, in direct disregard of its statutory obligations and the written certification entered
into between the parties, HireRight actively assists employers in violating Maryland laws
and regulation by adjudicating, on behalf of the employer, with false and incorrect
consumer information, resulting in providing false information about consumers to federal
investigators.

30) Hireright routinely engages in unauthorized practice of law, instead of performing their
legal requirements under the FCRA,

31) Based on HireRight’s conduct, Plaintiff assert FCRA claims on behalf of herself. Plaintiffs
secks statutory damages, punitive damages, expenses, costs and all available other
appropriate relief.

Summary
First Claim for Relief .

(Negligent Noncompliance with FCRA)

32) Plaintiff realleges and incorporates all paragraphs.

Page 40f 8
Case 1:20-cv-03102-DKC Document 2 Filed 10/26/20 Page 6 of 9

33) Defendant negligently failed to comply with the requirements of FCRA by:

(a) failing to comply with the requirements in 15 USC §1681e(b);

(b) failing to comply with the requirements in 15 USC $1681 i;

(c) failing to comply with the requirements in 15 USC 81681 b(a);

(d) failing to comply with the requirements in 15 USC §1681g¢; and

(e) failing to comply with the requirements in 15 U.S. Code § 1681s-2.

34) Plaintiff currently is unaware of all the facts of this case and may learn through discovery
of other violations of the FCRA by these defendants. Plaintiff reserves the right to amend
this complaint to add such violations as they become known.

35) As a result of Defendant’s failure to comply with the requirements of FCRA, Plaintiff has
suffered actual damages, including a layoff, due to consistent inaccurate reporting, which
delayed the investigation of a security clearance, as well as emotional distress for which

she seeks damages in an amount to be determined by the Court.

36) Plaintiff requests reimbursement for all expenses pursuant to 15 USC §1681 et seq.

Second Claim for Relief
(Willful Noncompliance with FCRA)

37) Plaintiff realleges and incorporates all paragraphs.
38) Defendant willfully failed to comply with the requirements of FCRA by:
(f) failing to comply with the requirements in 15 USC §1681e(b);
(gz) failing to comply with the requirements in 15 USC 816811;
(h) failing to comply with the requirements in 15 USC $1681 b(a);
(i) failing to comply with the requirements in 15 USC §1681g; and
(j) failing to comply with the requirements in 15 U.S, Code § 1681s—2.
39) Plaintiff currently is unaware of all the facts of this case and may learn through discovery

of other violations of the FCRA by these defendants. Plaintiff reserves the right to amend
this complaint to add such violations as they become known.

Page 5 of 8
Case 1:20-cv-03102-DKC Document 2 Filed 10/26/20 Page 7 of 9

40) As a result of Defendants’ failure to comply with the requirements of FCRA, Plaintiff has
suffered, and continues to suffer, actual damages, including a layoff, due to consistent
inaccurate reporting, which delayed the investigation of a security clearance, as well as
emotional distress for which she seeks damages in an amount to be determined by the jury.
Plaintiff also seeks punitive damages in an amount to be determined by the jury.

41) Plaintiff requests reimbursement of expenses pursuant to 15 USC §1681 et seq. |

Third Claim of Relief
MD COMAR 809,03.07.04

42) Plaintiff re-states, re-alleges, and incorporates herein by reference, the previous paragraphs
as if set forth fully in this cause of action.

 

43) Defendant failed to delete information found to be inaccurate, reinserted the information
without following the MD FCRA, or failed to thoroughly and properly investigate
Plaintiff's disputes.

44) Defendant failed to promptly re-investigate and record the current status of the disputed
information and failed to promptly notify the consumer of the result of their investigation,
their decision on the status of the information, and his rights pursuant to this section in
violation of MD FCRA.

45) Defendant failed to clearly note in all subsequent consumer reports that the account in
question is disputed by the consumer in violation of MD FCRA,

46) As a result of the above violations of the MD FCRA, Defendant is liable to Plaintiff for
actual damages, punitive damages, statutory damages, and costs.

Fourth Claim for Relief —
Maryland Rule 19-305 et seq.
47) Plaintiff re-states, re-alleges, and incorperates herein by reference, the previous paragraphs

as if set forth fully in thts cause of action.

48) Within the past three years, Rae Forbes, an employee of the Defendant, provided incorrect
and unauthorized legal advice to Plaintiff regarding matters under 50 U.S. Code § 3341,
when neither he, nor the Defendant, were authorized, qualified, licensed to practice law in
Maryland,

Fifth Claim for Relief

Maryland Consumer Protection Act, Md. Code Ann,, Corn. Law §§ 13-101 through 13-501
. (2013 Repl, Vol, and 2018 Supp.)

Page 6 of 8
Case 1:20-cv-03102-DKC Document 2 Filed 10/26/20 Page 8 of 9

49) Plaintiff re-states, re-alleges, and incorporates herein by reference, the previous paragraphs
as if set forth fully in this cause of action.

50) The Furnisher Rule, that a furnisher of consumer information:

(a) establish and implement reasonable written policies and procedures regarding the
accuracy and integrity of the information relating to consumers that it furnishes to a
consumer reporting agency, which must be appropriate to the nature, size, complexity,
and scope of the furnisher’s activities;

_{b) consider and incorporate the appropriate guidelines set forth in developing such
pprop ping
policies and procedures; and

(c) review such policies and procedures periodically and update them as necessary to
ensure their continued effectiveness,

51) Defendant has failed to establish or implement reasonable written policies and procedures
regarding the accuracy and integrity of the information Defendant furnished to consumer
reporting companies, specifically with respect to Defendant’s handling of indirect disputes.

52) Defendant has failed to consider or incorporate the appropriate guidelines set forth in
developing its policies and procedures regarding the handling of indirect disputes,

53) For at least seven years, Defendant failed to review its indirect dispute handling policies
and procedures and update them as necessary to ensure their continued effectiveness.
Instead, despite knowing that its policies and procedures w ere outdated and ineffective,
Defendant continued to distribute the same policies and procedures to employees as
guidance for how to do their jobs.

54) Therefore, Defendant has violated Maryland Consumer Protection Act, Md. Code Ann.,
Corn, Law §§ 13-101 through 13-501 (2013 Repl. Vol. and 2018 Supp.). |

Prayer of Relief
WHEREFORE, Plaintiff requests that this Honorable Court grant the following relief:

1. A sum of $25,000, which includes:
(a) Loss of salary.

(b) Actual, statutory, and punitive damages under the Fair Credit Reporting Act “FCRA”),
15 ULS.C. § 1681 et seq.

(c) Actual, statutory, and punitive damages under the MD COMAR §09.03.07.04.

Page 7 of 8
Case 1:20-cv-03102-DKC Document 2 Filed 10/26/20 Page 9 of 9

(d) Actual, statutory, and punitive damages under the Maryland Rule 19-305 et seq.

(e) Actual, statutory, and punitive damages under the Maryland Consumer Protection Act,
Md, Code Ann,, Corn, Law §§ 13-101 through 13-501 (2013 Repl. Vol. and 2018

Supp.).
(f) Costs for filing Cause of Action.

2, Further injunctive relief.

3, Other and such relief as this Honorable Court sees fit.

RESPECTFULLY SUBMITTED,

!sf

 

THE PLAINTIFF

Page 8 of 8
